Citation Nr: 1449419	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right eye cataract.

2.  Entitlement to service connection for left eye cataract.

3.  Entitlement to a compensable rating for bilateral hearing loss.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, posttraumatic stress disorder (PTSD), and acarophobia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified before the Board sitting at the RO in June 2012.  A transcript of the hearing is associated with the claims file. 

The Board has separated the issue of entitlement to service connection for bilateral cataracts, as entitlement to service connection for right eye and for left eye cataracts.  

The issues of an increased rating for bilateral hearing loss and whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  



FINDINGS OF FACT

1.  The Veteran's cataracts were noted by an optometrist two days after the start of active service, and therefore are considered to be noted at the time of entry on active duty, such that the presumption of soundness does not attach.  

2.  There was no increase in the Veteran's bilateral cataracts during service, such that the presumption of aggravation does not attach.

3.  The preponderance of the evidence is against the claim of entitlement to service connection for right and left eye cataracts.  


CONCLUSIONS OF LAW

1.  Right eye cataract was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.322 (2014).

2.  Left eye cataract was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.322 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2005 and February 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how service connection is determined.  In March 2006 the Veteran was provided notice of downstream issues such as how disability ratings and effective dates are established.  The claim was most recently readjudicated in a February 2013 supplemental statement of the case.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  A September 2012 ophthalmology examination is adequate because it was based on consideration of the Veteran's prior medical history and examinations, and it described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Further, the examinations complied with the Board's August 2012 remand instructions.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal of entitlement to service connection for cataracts, to include aggravation is thus ready to be considered on the merits.

Service Connection 

The Veteran served as a U.S. Army watercraft operator with service in the Republic of Vietnam from January 1969 to January 1970.  He contends that his cataracts were first diagnosed in service and were aggravated by service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Bilateral Cataracts

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2014).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Service treatment records show that the Veteran underwent an induction physical examination in February 1968.  The Veteran reported that he wore corrective lenses for distant and near vision.  Uncorrected visual acuity was 20/400 on the right and 20/70 on the left correctible to 20/70 and 20/20 respectively.  All further acuity measurements herein will be expressed as right then left eye measurements.  The Veteran did not report and the examining physician did not note any other eye defects, symptoms, or disorders.  The Veteran began active duty service in early July 1968.  Two days after the start of active duty, the Veteran was examined by an optometrist who measured uncorrected visual acuity as 20/400 and 20/200 correctable to 20/60 and 20/50.  The optometrist also noted cataract formation bilaterally.  The Veteran continued basic training. 

Upon arrival at advanced infantry training, the Veteran was examined in a base ophthalmology clinic.  The examiner measured visual acuity as 20/400 and 20/200 correctable to 20/30 and 20/25.  The examiner also noted nuclear and posterior polar opacities and diagnosed congenital cataracts.  The examiner assigned a physical profile of two for the eyes which imposed some restrictions in the Veteran's training in certain military occupations.  One month later, the Veteran reported for training as a watercraft transportation operator and was deployed for a one year tour of duty in Vietnam. 

On his return from overseas in March 1970, the Veteran underwent another examination at an ophthalmologic clinic.  An examiner did not note visual acuity measurements, but indicated that no change to the refraction was necessary.  The examiner noted punctate cataracts bilaterally.  In another undated examination, the examiner noted uncorrected visual acuity as 20/400 and 20/200 correctable to 20/30 and 20/25 with bilateral central cataract formation that the examiner noted to be interfering with vision.  The examiner recommended a profile of three or four for the eyes because of the cataracts indicating the need for significant or drastic limitations of duty that may be disqualifying for further service.  On a June 1970 discharge physical examination, uncorrected visual acuity was measured as 20/50 bilaterally correctable to 20/25 and 20/20 but with the same refraction. 

Records of VA outpatient treatment in 1979 and a VA examination in 1984 are silent for any eye treatment or visual acuity testing.  In 1985 the Veteran reported experiencing pressure behind his eyes.  The first post service visual acuity testing occurred in October 1989 when an examiner noted that there was no history of eye injury, infection, or surgery but also noted the Veteran reported blurred distance vision on the right, and problems with night driving.  On examination, corrected vision was 20/50 and 20/25 with bilateral cataracts.  The Veteran's vision was periodically monitored at a VA clinic in 1990, where he reported having cataracts since 1968.  Vision in the right eye was 20/25 -2, and in the left eye was 20/50-1, secondary to posterior subscapular cataracts.  Social security administration records also referenced the 1990 vision measurements, and observed that vision problems were not alleged but there was a presence of bilateral cataracts.  The Veteran underwent a right cataract extraction and lens implant in January 1991.  In July 1991 the Veteran reported seeing flashers and floaters in his line of vision.  

In an April 2009 RO hearing the Veteran reported that he underwent laser treatments of an eye in the 1990s.  VA outpatient treatment records continued to show periodic vision examinations through 2009.  No complications were noted with the lens implant on the right, and left cataracts were noted as not impairing visual acuity.  The Veteran's cataracts were referred to as congenital, and his history included a 1991 left eye cataract extraction, and a 1997 YAG capsulotomy.  

In August 2009 the Veteran reiterated his belief that the cataracts were not noted on entrance examination, but rather several weeks later, and that his cataracts increased while he was in service based on the lack of medical evidence suggesting that any increase was due to the natural progression of the disease.  The Veteran indicated that he was transferred from one military occupational specialty to another because of his cataracts interfering with his ability to do his job.  He reported that he experienced floaters as a result of his cataracts; however, it is unclear that he is referencing the floaters as present in service or at the time that he was writing.  

In a June 2012 Board hearing, the Veteran testified that he never noticed that the cataracts had any impact on his vision during his active duty service and not prior to 1991 when the right side cataract was in the center of the field of view and required extraction. 

Although a sufficiently detailed eye examination was not performed during the general induction examination in February 1968, two days after the start of active duty an optometrist noted the presence of bilateral cataracts.  Therefore, as the Board previously stated in August 2012, the claimed disorder was noted at the time of entry on active duty, such that the presumption of a sound condition and the presumption of aggravation do not attach. 

The Veteran consistently displayed significantly deficient uncorrected distant and near vision on entry and during service, notwithstanding the apparent but unlikely improvement noted by a general physical examiner in the June 1970 discharge examination.  It is possible that this notation was a corrected, rather than uncorrected measurement.  Corrected vision remained relatively constant with some improvement with new refractive lenses.  The Veteran provided lay testimony that he did not notice that his cataracts interfered with his vision during service.  On the other hand, there is some evidence that the cataracts caused an increase in disability as the examiner in March 1970 noted an increase in the profile category from two to three to four.  As such, in August 2012 the Board indicated that cataracts are an abnormality that can become more severe over time, and a medical opinion was needed to determine whether the evidence showed an increase in severity of the congenital disorder, and if so, whether the increase was caused by aggravation from military service or was a natural progression of the disease. 

In September 2012 an optometrist reviewed the Veteran's claims folder and found that there was no evidence that the Veteran's cataracts worsened during his time in service.  The best corrected visual acuity in the service treatment records varied between 20/20 and 20/30, with no observed trend downward.  The Veteran's myopia also increased during his time in service; however, this was common in nearsighted people in their later teens and early 20s, although an increasing polar cataract could have caused or increased the progression of myopia.  A recent interview with the Veteran showed he denied any history of eye injury that would cause a cataract.  The cataract, as previously stated, was present at entry into service.  The Veteran had successful cataract surgery in 1991.

In October 2013 optometry note indicated that the Veteran had a senile cataract of the left eye.  

The Board has considered the Veteran's competent statements as to observable symptomatology.  The Veteran has not made statements that impugn his credibility, such that the Board finds that his statements are credible.  The Board finds that the Veteran is competent and credible in his report that he did not notice his cataracts interfering with his vision during service.  The Board also finds that the Veteran lacks the requisite medical expertise to render a competent etiological opinion linking his cataracts to service.  In any event, the Board finds the examiner's opinion most persuasive in regards to the Veteran's cataracts.  

Here, as discussed, the Veteran's cataracts were noted by an examination at the time of entry into service.  As such, the presumption of soundness does not attach.  The question then becomes whether there was an increase in disability.  Here, the medical evidence of record indicates that the Veteran's cataracts did not worsen in service.  As such, the examiner's statement that an increasing polar cataract could have increased the progression of myopia appears to be a hypothetical regarding the increasing refractive error when read in light of his statements that there was no evidence that the cataracts worsened in service.  This statement followed claims folder review, and reasoned that there was no observable downward trend in service.  The preponderance of the evidence is against a finding that there was an increase or worsening of the bilateral cataracts associated with the cataracts.  In conclusion, the preponderance of the evidence is against a finding that the Veteran's cataracts are related to service, and the claim must be denied.  


ORDER

Entitlement to service connection for right eye cataract is denied.

Entitlement to service connection for left eye cataract is denied. 



REMAND

Bilateral Hearing Loss

In compliance with the August 2012 remand instructions the Veteran was afforded a January 2013 audiological examination.  In July 2013, however, the Veteran indicated that his ears were worsening, and that he had been issued hearing aids since his most recent examination.  

As such, the Board finds that there may be outstanding potentially relevant medical evidence that should be requested and associated with the claim on remand.  The January 2013 audiologist should be requested to provide an addendum opinion, or if the examiner deems it necessary based on the new information, then the Veteran should be provided another VA audiological examination.  

Whether to reopen a claim of entitlement to service connection for a psychiatric disorder

The Veteran requested a Board hearing at the RO in his Substantive Appeal, Form 9 filed in June 2014 regarding the issue of whether there is new and material evidence to reopen a claim of entitlement to service connection for a psychiatric disability.  As such, in August 2014 he was provided notice for a Travel Board hearing.  This issue is remanded in order for the hearing to be conducted prior to Board adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the record any VA treatment records since January 2013, to include those referencing the issuance of hearing aids.  Specifically document the attempts that were made to locate any records deemed unobtainable, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then, (a) notify the claimant of the specific records that VA is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claim.  The Veteran must be given an opportunity to respond.

2.  After associating the VA treatment records with the Veteran's claim, if available, request the January 2013 audiological examiner provide an addendum opinion based on the records obtained.  If the January 2013 examiner is not available, then any audiologist may provide the opinion.  

If the examiner deems it necessary, then the Veteran should also be provided another VA audiological examination to assess the severity of his current bilateral hearing loss.  All indicated tests and studies should be conducted.  In accordance with the latest worksheet for rating hearing loss, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's hearing loss disability, to include its functional effects.

Rationale for all opinions expressed should be provided.  

3.  Provide the Veteran his requested Travel Board hearing.

4.  After conducting any additional development deemed necessary, readjudicate the claims, considering all the evidence of record.  If any determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


